Exhibit 10.1

CONFIDENTIAL

 

Confidential Resignation Agreement and General Release of Claims

This Confidential Resignation Agreement and General Release of Claims (this
“Agreement”) is entered into between Five Prime Therapeutics, Inc., a Delaware
corporation (“FivePrime”), and Robert Sikorski, M.D., Ph.D., an individual
(“you”), effective as of the date you sign this Agreement.

1.Resignation.  You have resigned as an officer and employee of FivePrime
effective April 30, 2017 (the “Resignation Date”).  You and FivePrime agree that
your employment termination will be deemed a Covered Termination as defined in
that certain Executive Severance Benefits Agreement between you and FivePrime
dated September 17, 2014, as amended effective January 21, 2016 by the Amendment
No. 1 to the Executive Severance Benefits Agreement (as amended, the “Severance
Agreement”).  Capitalized terms not otherwise defined in this Agreement shall be
as defined in the Severance Agreement.  You hereby acknowledge that your
employment termination is not a Change in Control Termination.

2.Covered Termination Severance Benefits.  You hereby acknowledge that this
Agreement constitutes the Release as defined in Section 4.3 of the Severance
Agreement. Provided that you remain in compliance with this Agreement, the
Consulting Agreement (as defined below), and the limitations and conditions on
benefits as set forth in Article 4 (except for Section 4.5(c)) of the Severance
Agreement, you will be eligible to receive the following severance benefits
(“Severance Benefits”):

(a)Salary Continuance.  During the Covered Termination Severance Period,
pursuant to the Severance Agreement FivePrime will pay as severance an amount
equal to your Base Salary and Pro-Rata Bonus, subject to applicable withholding
for federal, state and local income and employment taxes, in accordance with the
payment schedule set forth in Sections 3.2 and 4.3 of the Severance
Agreement.  You and FivePrime agree that the Pro-Rata Bonus monthly amount
equals $14,666.67.

(b)Health Continuation Coverage.  

(i)COBRA Premiums.  To the extent provided by the federal Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA) or, if applicable, state insurance
laws, and by FivePrime’s current group health insurance policies, you will be
eligible to continue your group health insurance benefits after the Resignation
Date.  If you timely elect continued coverage under COBRA, FivePrime will pay
your COBRA premiums to continue your coverage, including coverage for eligible
dependents, if applicable (“COBRA Premiums”), through the period (the “COBRA
Premium Period”) starting on the Resignation Date and ending on the earliest to
occur of: (i) the date the Covered Termination Severance Period expires; (ii)
the date you become eligible for group health insurance coverage through a new
employer; or (iii) the date you, or as to a covered dependent, the dependent,
shall cease to be eligible for COBRA continuation coverage for any reason,
including plan termination. In the event you become covered under another
employer's group health plan or you or your covered dependent otherwise cease to
be eligible for COBRA during the COBRA Premium Period, you must promptly notify
FivePrime of such event

1

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

(ii)Special Cash Payments in Lieu of COBRA Premiums.  The foregoing
notwithstanding, if FivePrime determines, in its sole discretion, that it cannot
pay the COBRA Premiums without a substantial risk of violating applicable law
(including Section 2716 of the Public Health Service Act), FivePrime instead
shall pay to you, on the first day of each calendar month during the COBRA
Premium Period, a fully taxable cash payment equal to the applicable COBRA
Premiums for that month (including premiums for you and your eligible dependents
who have elected and remain enrolled in such COBRA coverage), subject to
applicable tax withholdings (such amount, the “Special Cash Payment”), for the
remainder of the COBRA Premium Period.  You may, but are not obligated to, use
such Special Cash Payments toward the cost of COBRA premiums.  

(iii)Payment Schedule. No COBRA Premium, or Special Cash Payment, as applicable,
shall become payable until the Waiver Effective Date as defined below.  Within
five (5) business days after the Waiver Effective Date, FivePrime will pay the
COBRA Premium payment or Special Cash Payment, as the case may be, corresponding
to COBRA coverage for the month of May 2017, with the balance of the COBRA
Premium payments or Special Cash Payments paid thereafter on the applicable
schedule described above.  

(c)Stock Awards.  FivePrime granted you options to purchase a total of 225,000
shares of common stock of FivePrime (the “Options”), pursuant to FivePrime’s
2013 Omnibus Incentive Plan (the “Plan”), as listed on Exhibit A hereto.  As of
the Resignation Date, you will have vested in a total of 78,539 Options as shown
on Exhibit A.  Pursuant to the Severance Agreement, on the Waiver Effective Date
an additional 73,230 Options shall vest, as shown on Exhibit A, with such
accelerated vesting to be deemed effective as of the Resignation
Date.  FivePrime granted you a total of 145,240 restricted shares of FivePrime
common stock (the “Restricted Shares”) pursuant to the Plan, as listed on
Exhibit A.  As of the Resignation Date, you will have vested in a total of
90,240 Restricted Shares as shown on Exhibit A.  Pursuant to the Severance
Agreement, on the Waiver Effective Date an additional 17,813 Restricted Shares
shall vest and FivePrime’s reacquisition or repurchase rights thereto shall
lapse, with such accelerated vesting and lapse of rights to be deemed effective
as of the Resignation Date.  You acknowledge that in connection with the vesting
of the 17,813 Restricted Shares referred to in the preceding sentence, FivePrime
will satisfy the tax withholding obligations arising with respect to such
vesting event, by withholding from the 17,813 Restricted Shares otherwise
issuable to you and cancelling a number of Restricted Shares having a Fair
Market Value (as such term is defined in the Plan) equal to the amount of tax
withholding due with respect to such vesting event, with such tax withholding
determined based on the following tax withholding rates:

Tax Withholding Obligation

Withholding Rate

Federal tax

39.6%

California state tax

13.3%

Medicare tax

    2.35%

 

 

Total:

55.25%

 

2

--------------------------------------------------------------------------------

CONFIDENTIAL

 

On the Waiver Effective Date, (i) FivePrime shall exercise its rights of
reacquisition or repurchase as to the 37,187 Restricted Shares that have not yet
vested as of the Resignation Date and (ii) you will automatically forfeit to
FivePrime the 73,231 Options that have not yet vested as of the Resignation
Date, and such unvested Options will automatically terminate.  You agree that
your Service (as that term is defined in the Plan) as a Service Provider (as
that term is defined in the Plan) shall terminate as of the Resignation Date.

 

3.Additional Benefits.  As part of this Agreement, and in addition to the
Covered Termination Severance Benefits under the Severance Agreement, provided
that you do not revoke pursuant to Section 15 and you remain in compliance with
this Agreement, the Confidentiality Agreement (as defined below), the Consulting
Agreement, and the Severance Agreement (except for Section 4.5(c)), FivePrime
agrees to provide the following additional benefits (“Additional Benefits”):

(a)Extended Exercise Period.  Effective as of the Waiver Effective Date, your
period to exercise vested Options shall be extended until March 31, 2018,
notwithstanding the terms of the Options.

(b)Consulting Agreement.  FivePrime will enter into the Consulting Agreement set
forth in Exhibit B hereto (“Consulting Agreement”), in exchange for the
compensation set forth therein.  For the avoidance of doubt, your performance of
your obligations under the Consulting Agreement will not be deemed to be
performance of Service (as that term is defined in the Plan) as a Service
Provider (as that term is defined in the Plan).  

4.Accrued Salary and Accrued Vacation Time.  You hereby acknowledge that on the
Resignation Date, FivePrime paid you all accrued salary, and all accrued and
unused vacation time earned through the Resignation Date, subject to standard
payroll deductions and withholdings.  

5.Expense Reimbursements.  You agree to submit to FivePrime by April 30, 2017
your final documented expense reimbursement statement reflecting all business
expenses you incurred through the Resignation Date, if any, that are
reimbursable, and that FivePrime will reimburse you for all such reimbursable
business expenses.  

6.Other Compensation or Benefits.  You hereby acknowledge that, except as
expressly provided in this Agreement, after the Resignation Date you will not
receive any additional compensation, severance, or benefits, including no
further mortgage assistance benefits under that certain offer letter agreement
between you and FivePrime dated August 22, 2014 (“Offer Letter”).  FivePrime
hereby acknowledges that you have no obligation to repay any mortgage assistance
benefits received by you.

7.Confidential Information and Innovation Assignment Agreement.  In connection
with your employment with FivePrime, you entered into a Confidential Information
and Innovation Assignment Agreement (the “Confidentiality Agreement”, a copy of
which is attached hereto as Exhibit C for your reference) with FivePrime
pursuant to which, among other things, you agreed to hold in confidence and not
disclose, use, lecture upon, or publish, at all times during your employment and
thereafter, any of FivePrime’s Confidential Information (as

3

--------------------------------------------------------------------------------

CONFIDENTIAL

 

defined in the Confidentiality Agreement).  Pursuant to the Confidentiality
Agreement you also agreed that by the Resignation Date you will deliver to
FivePrime all of FivePrime’s property (including keys, identification badges and
entry cards), equipment (including computers and mobile phones or other
electronic devices), and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions (as defined in the
Confidentiality Agreement), Third Party Information (as defined in the
Confidentiality Agreement) or Confidential Information.  You hereby reaffirm, as
required in paragraph 12 of the Confidentiality Agreement, your full performance
of your obligations as of the Resignation Date.  In addition, you hereby
acknowledge that pursuant to paragraph 8 of the Confidentiality Agreement your
non-solicitation restrictions continue for twelve (12) months after the
Resignation Date.

8.Confidentiality.  You agree to hold the provisions of this Agreement in strict
confidence and not publicize or disclose in any manner whatsoever the terms of
this Agreement; provided, however, that you may disclose this Agreement: (a) in
confidence to your immediate family; (b) in confidence to your attorneys,
accountants, auditors, tax preparers and financial advisors that have a need to
know the terms of this Agreement; (c) insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law; and (d) to any
Government Agency (as defined below).  In particular, you agree not to disclose
the terms of this Agreement to any current or former employee of FivePrime.  In
addition, should you disclose the terms of this Agreement at any time before you
execute this Agreement, then the offer of this Agreement shall be considered
withdrawn, or otherwise null and void, as of the time of such
disclosure.  Notwithstanding the foregoing, you and FivePrime acknowledge that
FivePrime may disclose the terms of and file a copy of this Agreement in
securities filings with the Securities and Exchange Commission, to the extent
required by applicable law.

9.Characterization of Past Employment.  FivePrime agrees that you may
characterize your employment position with FivePrime as that of Senior Vice
President, Global Clinical Development and Acting Chief Medical Officer for the
period of your employment from January 21, 2016 through June 1, 2016 and you may
include such title in your resume, your online social media profiles and any
applications for employment that you may submit to prospective employers.
FivePrime agrees to amend your biography in FivePrime’s external website to
include that you served as FivePrime’s Senior Vice President, Global Clinical
Development and Acting Chief Medical Officer from January 2016 to June 2016.

10.Non-disparagement.  You agree not to disparage FivePrime or FivePrime’s
officers, directors, employees, stockholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided, that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process or in connection with an investigation by any
Government Agency. In addition, nothing in this provision or this Agreement is
intended to prohibit or restrain you in any manner from making disclosures that
are protected under the whistleblower provisions of federal law or regulation or
under other applicable law or regulation.  The Company agrees not to disparage
you through its executive officers and the members of the Board in any manner
likely to be harmful to you or your business, business reputation, business
opportunity or personal reputation; provided that the Company may respond
accurately and fully to any question, inquiry or request for information when
required by legal process or in

4

--------------------------------------------------------------------------------

CONFIDENTIAL

 

connection with an investigation by any Government Agency.  Should you request
that Lewis T. Williams provide a reference for you, Dr. Williams may in response
to any such reference inquiry provide information substantially the same as set
forth in Exhibit D regarding your employment with FivePrime.

11.No Admission of Liability.  By offering you the consideration in this
Agreement, including the opportunity to receive the Severance Benefits and
Additional Benefits, FivePrime does not admit any liability to you or to any
other person.

12.Release of Claims.  In consideration of the Severance Benefits, the
Additional Benefits, and other consideration provided to you by this Agreement
that you are not otherwise entitled to receive, you hereby generally, completely
and without condition release and forever discharge FivePrime and its current
and former directors, officers, employees, stockholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (together, the “Released Persons”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or in any way relate to events, acts, conduct, or omissions occurring prior to
your signing this Agreement.  This general release includes:  (a) all claims
arising out of or in any way related to your employment with FivePrime, or the
decision to terminate your employment; (b) all claims related to your
compensation or benefits from FivePrime, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, restricted shares, or any other ownership interests in FivePrime;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; claims under the Offer Letter,
or the Severance Agreement; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

13.Exceptions.  You are not releasing any claim that cannot be waived under
applicable state or federal law.  You are not releasing any rights that you have
to be indemnified (including any right to reimbursement of expenses) arising
under applicable law, FivePrime’s certificate of incorporation or bylaws or any
directors’ and officers’ liability insurance policy of FivePrime.

14.Protected Rights.  Nothing in this Agreement shall prevent you from
challenging the validity of your release in a legal or administrative
proceeding. You understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the California Department of Fair Employment and
Housing, the Securities and Exchange Commission or any other federal, state or
local governmental agency or commission (“Government Agency”).  You further
understand this Agreement does not limit your ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to

5

--------------------------------------------------------------------------------

CONFIDENTIAL

 

FivePrime.  While this Agreement does not limit your right to receive an award
for information provided to the Securities and Exchange Commission, you
understand and agree that, to the maximum extent permitted by law, you are
otherwise waiving any and all rights you may have to individual relief based on
any claims that you have released and any rights you have waived by signing this
Agreement.

15.ADEA Waiver.  You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA
Waiver”).  You also acknowledge that the consideration given for the ADEA Waiver
is in addition to anything of value to which you were already entitled.  You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that:  (a) your ADEA Waiver does not apply to any rights or claims
that arise after the date you sign this Agreement; (b) you should consult with
an attorney prior to signing this Agreement; (c) you received a copy of this
Agreement for your review and consideration on April 13, 2017 and that you have
twenty-one (21) days to review and consider this Agreement (although you may
choose to voluntarily sign it sooner); (d) you have seven (7) days following the
date you sign and deliver this Agreement to revoke it, with such revocation to
be effective only if you deliver written notice of revocation to FivePrime
within the seven (7)-day period; and (e) the ADEA Waiver will not be effective
until the date upon which the revocation period has expired (the eighth day
after you sign and deliver this Agreement) and you have not revoked this
Agreement pursuant to subpart (d) of this sentence (the “Waiver Effective
Date”).  Because you asked for, and received, revisions to the draft of this
Agreement provided to you on April 13, 2017, you hereby waive an additional
21-day review period.  Accordingly, your 21-day review period under the ADEA
will be deemed to have started on April 13, 2017.

16.Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which includes
claims that may be unknown to you at present, you acknowledge that you have read
and understand Section 1542 of the California Civil Code, which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under Section
1542 of the California Civil Code and any law of any other jurisdiction of
similar effect with respect to your release of any unknown or unsuspected claims
herein.

17.No Transfer of Claims.  You represent and warrant to FivePrime that you have
not assigned or transferred to any person or entity any claim, arbitration,
litigation or other similar proceeding (each, a “Claim”) released by this
Agreement and you agree to indemnify and hold harmless the Released Persons from
and against any and all Claims based on, arising out of or connected with any
such transfer or assignment.

6

--------------------------------------------------------------------------------

CONFIDENTIAL

 

18.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.

19.Effects of Breach.  In the event of your material breach of this Agreement
(including Exhibit B and Exhibit C), you shall forfeit any unpaid Severance
Benefits, and the continuation of the Additional Benefits.  In addition to any
other remedies at law or equity that the Company may have, upon the Company’s
written notice to you of a good faith reasonable belief (including an
explanation of the basis for the reasonable belief) of your breach, the Company
shall have the right to withhold further Severance Benefits, if any remain
unpaid, and FivePrime will have the right to terminate the Additional Benefits,
including terminating the Consulting Agreement upon written notice to you, and
the right to request an early termination by the Board of the extended exercise
period.  

20.Section 409A.

(a)Anything to the contrary herein notwithstanding, the following provisions
apply to the extent Severance Benefits provided herein are subject to Section
409A of the Internal Revenue Code (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”).  Severance Benefits shall not commence until you have a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “separation from service”).  
Each installment of Severance Benefits is a separate “payment” for purposes of
Treas. Reg. Section 1.409A-2(b)(2)(i), and the Severance Benefits are intended
to satisfy the exemptions from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the Severance Benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service, or (ii) your death.  The parties acknowledge that the
exemptions from application of Section 409A to Severance Benefits are
fact-specific, and any later amendment of this Agreement to alter the timing,
amount or conditions that will trigger payment of Severance Benefits may
preclude the ability of Severance Benefits provided under this Agreement to
qualify for an exemption.

(b)It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.  The
foregoing notwithstanding, the Company shall in no event be obligated to
indemnify you for any taxes or interest that may be assessed by the Internal
Revenue Service pursuant to Section 409A to Severance Benefits payments made
pursuant to this Agreement.

21.General.  This Agreement, including Exhibit B and Exhibit C, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
FivePrime with regard to the subject matter hereof.  It is entered into without
reliance on any promise or

7

--------------------------------------------------------------------------------

CONFIDENTIAL

 

representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. To the
extent of any conflict between the terms and conditions of this Agreement and
the Severance Agreement, the terms and conditions of this Agreement shall
prevail. This Agreement may not be modified or amended except in a writing
signed by both you and a duly authorized officer of FivePrime.  This Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and FivePrime, and inure to the benefit of both you and FivePrime, their
heirs, successors and assigns.  If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable to the fullest extent
permitted by law, consistent with the intent of the parties.  This Agreement and
all claims relating or arising out of this Agreement or the breach thereof shall
be governed by and construed in accordance with the laws of the state of
California without reference to its conflict of laws principles.

[Remainder of page intentionally blank; signature page follows]


8

--------------------------------------------------------------------------------

CONFIDENTIAL

 

PLEASE READ THIS AGREEMENT CAREFULLY.  IT INCLUDES A RELEASE OF ALL CLAIMS,
WHETHER KNOWN OR UNKNOWN, YOU MAY HAVE IN CONNECTION WITH YOUR EMPLOYMENT WITH
FIVE PRIME THERAPEUTICS, INC., INCLUDING THE TERMINATION OF YOUR EMPLOYMENT.

By signing below, you acknowledge that you (a) have read and fully understand
all of the provisions of this Agreement; (b) knowingly and voluntarily agree to
all of the terms and conditions set forth in this Agreement and intend to be
legally bound by the same; and (c) have been advised to and have had the
opportunity to consult with and obtain the advice of legal counsel of your
choice prior to executing this Agreement.

Five Prime Therapeutics, Inc.

By: /s/ Lewis T. Williams

Lewis T. Williams, M.D., Ph.D.

President and Chief Executive Officer

Date: April 30, 2017

Robert Sikorski, M.D., Ph.D.

/s/ Robert Sikorski

 

Date: April 30, 2017.

 

 

9

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit A

Equity Grants

 

Stock Option Grants

 

 

 

 

 

As of April 30, 2017

 

 

Grant

Grant

 

Shares

Exercise

Shares

Shares

Shares

 

Shares Eligible

Number

Date

Plan/Type

Granted

Price

Vested

Unvested

Exercised

 

to Accelerate

00002645

09/18/2014

2013/ISO

33,556

$11.92

19,574

13,982

0

 

6,991

00002646

09/18/2014

2013/NQ

46,444

$11.92

32,092

14,352

0

 

7,176

00002755

08/17/2015

2013/ISO

3,334

$19.25

0

3,334

0

 

1,667

00002756

08/17/2015

2013/NQ

16,666

$19.25

8,332

8,334

0

 

4,167

00002943

06/01/2016

2013/ISO

3,001

$45.24

0

3,001

0

 

1,500

00002944

06/01/2016

2013/NQ

31,999

$45.24

7,291

24,708

0

 

12,354

00003000

08/25/2016

2013/NQ

60,000

$43.71

10,000

50,000

0

 

25,000

00003599

02/07/2017

2013/ISO

1,250

$45.38

0

1,250

0

 

625

00003600

02/07/2017

2013/NQ

28,750

$45.38

1,250

27,500

0

 

13,750

 

 

Totals:

225,000

 

78,539

146,461

0

 

73,230

 

Restricted Stock Awards

 

 

 

 

As of April 30, 2017

 

Grant

Grant

 

Shares

Shares

Shares

Shares Eligible

Number

Date

Plan/Type

Granted

Vested

Unvested

to Accelerate

00001489

09/18/2014

2013/RSA

20,000

10,000

10,000

5,000

00001490

04/30/2015

2013/RSA

5,240

5,240

0

0

00001491

08/20/2015

2013/RSA

75,000

75,000

0

0

00002945

06/01/2016

2013/RSA

10,000

0

10,000

5,000

00003247

08/25/2016

2013/RSA

10,000

0

10,000

5,000

00003728

02/07/2017

2013/RSA

5,625

0

5,625

2,813

00003820

02/07/2017

2013/PSA

4,844

0

4,844

0

00003845

02/07/2017

2013/RSA

14,531

0

14,531

0

 

 

Totals:

145,240

90,240

55,000

17,813

 

 

A-1

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit B

Consulting Agreement

 

This Consulting Agreement (this “Agreement”) is effective as of the Waiver
Effective Date (as defined in the Resignation Agreement) between Five Prime
Therapeutics, Inc., a Delaware corporation (“FivePrime”), and Robert Sikorski,
M.D., Ph.D., an individual (“Consultant”).  FivePrime and Consultant may each be
referred to in this Agreement individually as a “Party” and collectively as the
“Parties.”

 

Background

 

A.FivePrime and Consultant entered into the Confidential Resignation Agreement
and General Release of Claims (the “Resignation Agreement”), effective as of
_______, 2017.

 

B.Under the Resignation Agreement, Consultant had seven days following the date
he signed and delivered the Resignation Agreement to revoke the Resignation
Agreement, which seven-day period expired without Consultant having revoked the
Resignation Agreement.

 

In consideration of the covenants contained in this Agreement, the Parties agree
as follows:

 

1.Services.  Consultant will provide consulting services to FivePrime as agreed
to from time to time by the Parties, including with respect to clinical
development matters (“Services”).  Consultant will perform all Services in
compliance with the terms and conditions of this Agreement.  During the term of
this Agreement, Consultant shall serve as Senior Vice President (or such other
title as Consultant and the Chief Executive Officer of FivePrime shall agree) of
FivePrime but not as an employee of the Company.

2.Fees; Invoices.

2.1Fees. In consideration of the performance by Consultant of the Services,
FivePrime agrees to pay Consultant at the rate of Four Hundred Dollars ($400)
per hour for Services performed (such consideration, “Fees”) subject to the
other terms and conditions of this Agreement. FivePrime will have no liability
for any other fees of or expenses or costs incurred by Consultant.

2.2Invoices.  Consultant will submit invoices to FivePrime for any Fees due on a
monthly basis. Each invoice will reasonably itemize the Services performed with
respect to which Fees are due.  All invoices for Fees shall be sent to the
attention of Accounts Payable by electronic mail to
accountspayable@fiveprime.com.

2.3Payment.  FivePrime shall pay Consultant the amounts properly due and payable
under each invoice within 30 days after receipt. FivePrime may, in good faith,
dispute any amount invoiced under this Agreement that reasonably appears to be
inaccurate or inappropriate by withholding payment of the disputed amount of
such invoice. The Parties shall negotiate in good faith to resolve any such
dispute.  Once the disputed portion of such invoice is resolved, FivePrime
agrees to pay any amount no longer in dispute within 30 days after such
resolution.

2.4Taxes.  Consultant shall be liable for and shall pay all taxes, duties and
levies imposed with respect to Consultant’s performance of Services, except for
applicable sales and use taxes that by law Consultant must add to the cost of
Services and which are separately stated on Consultant’s invoice. FivePrime will
not make any deductions from any Fees for federal, state or local taxes, except
as required by applicable law or regulation.

B-1

--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.Representations and Warranties. Consultant represents and warrants to
FivePrime that:

3.1Consultant has the full right to allow it to provide FivePrime with the
assignments and licenses provided for herein, and has written enforceable
agreements with all persons necessary to give it the rights to do the foregoing
and otherwise fully perform this Agreement.

3.2 (a) Consultant is not a party to any agreement, contract, arrangement or
understanding that prohibits Consultant from entering into this Agreement or
performing the Services; (b) the execution, delivery and performance by
Consultant of this Agreement will not constitute a breach or default under any
agreement, contract, arrangement or understanding to which Consultant is a party
or which is binding upon Consultant; and (c) Consultant’s performance of all the
terms of this Agreement does not, and will not breach any agreement to keep
information in confidence or in trust entered into by Consultant or by which
Consultant is bound; and

3.3Consultant is not under investigation by the Food and Drug Administration or
any other government agency or body for debarment and is not presently or has
not in the last five years been debarred pursuant to 21 U.S.C.
§335a.  Consultant will promptly notify FivePrime in writing upon any inquiry or
notice concerning or the commencement of any debarment investigation or
proceeding under 21 U.S.C. §335a regarding Consultant.

4.

Covenants.

4.1Consultant will perform the Services in a professional manner with a high
standard of care, skill and diligence and in accordance with all applicable
laws, orders, and regulations.

4.2Consultant will not, during the term of this Agreement and for a period of
one year thereafter, either directly or indirectly, on Consultant’s own behalf
or in the service of, or on behalf of others, divert, solicit or hire away or
attempt to divert, solicit or hire away any person employed by FivePrime.

4.3Consultant will promptly notify FivePrime if Consultant has notice of or is
aware of a conflict or potential conflict between the performance of Services
for FivePrime and Consultant’s obligations to any third party.

4.4Consultant agrees not to bring to FivePrime or to use in the performance of
Services for FivePrime any resources, materials, documents or information
obtained by Consultant from a third party with respect to which Consultant has a
continuing obligation to maintain the confidentiality of or not disclose or use
such resources, materials, documents or information to perform
Services.  Consultant will not, in the course of the performance of Services,
use the facilities, space, equipment, materials, confidential information or
other resources of any employer of Consultant or any other third party that has
engaged Consultant for the performance of Services.

5.Independent Contractor.  In performing the Services under this Agreement,
Consultant will operate as and have the status of an independent contractor and
will not act as or be an agent or employee of FivePrime.  As an independent
contractor, Consultant will be solely responsible for determining the means and
methods of performing the Services.  Consultant will determine the time, place
and manner in which to accomplish the Services in accordance with the terms and
conditions of this Agreement.  Consultant shall not be eligible to participate
in any employee benefit or group insurance plans or programs maintained by
FivePrime for its employees or receive any other benefit FivePrime provides to
its employees.

6.

Confidentiality.

B-2

--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.1Confidential Information.  Consultant acknowledges that in connection with
entering into and performing this Agreement or performing Services, FivePrime
has disclosed or may disclose (whether directly or indirectly) information to
Consultant (including information of third parties that FivePrime may disclose
to Consultant) (“Confidential Information”).  Any failure by FivePrime to
designate information as confidential or proprietary shall not be deemed to
waive any rights of FivePrime or obligations of Consultant under this Agreement.

6.2Consultant Obligations.  Consultant will: (a) hold all Confidential
Information in confidence; (b) protect all Confidential Information from
disclosure; (c) use Confidential Information solely for the purpose of
performing obligations under this Agreement; and (d) not use or distribute,
disclose or otherwise disseminate any Confidential Information, except as
expressly permitted by this Agreement.  Consultant may reproduce Confidential
Information solely for the purpose of performing Services.  Any reproduction by
Consultant of any Confidential Information shall remain the property of
FivePrime, continue to be Confidential Information and subject to the terms and
conditions of this Agreement and contain any and all confidential or proprietary
notices or legends that appear on the original.  Consultant shall not reverse
engineer, chemically analyze, disassemble, modify, decompile or create
derivative works based on any Confidential Information.

6.3Excluded Information.  Confidential Information does not include any
information that: (a) was generally available to the public at the time it was
disclosed to Consultant; (b) became generally available to the public subsequent
to disclosure to Consultant, other than by Consultant’s breach of this
Agreement; (c) was in Consultant’s possession, as evidenced by its written
records, free of any obligation of confidence at the time it was disclosed to
Consultant; (d) was rightfully communicated to Consultant free of any obligation
of confidence subsequent to the time it was disclosed to Consultant; or (e) was
developed by Consultant independently of and without reference to any
information FivePrime communicated to Consultant.

6.4Permitted Disclosures.  Consultant may disclose Confidential Information only
as required by a valid order of a court or other governmental body with
jurisdiction over Consultant, provided that Consultant provides FivePrime with
reasonable prior written notice of such disclosure (to the extent legally
permissible and reasonably practicable) and makes a reasonable effort to obtain,
or to assist FivePrime in obtaining, confidential treatment of the Confidential
Information so disclosed to preclude disclosure to the public and limit the
disclosure to what is legally required; provided, however, that Consultant may
disclose Confidential Information to the extent necessary to report possible
securities law violations to the Securities and Exchange Commission or other
governmental agencies without providing notice to FivePrime of such disclosure.

Notwithstanding the foregoing nondisclosure obligations, pursuant to 18 U.S.C.
Section 1833(b), Consultant shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  If Consultant files a lawsuit for retaliation by FivePrime for
reporting a suspected violation of law, Consultant may disclose such trade
secret to his or her attorney and use the trade secret information in the court
proceeding, if Consultant: (1) files any document containing the trade secret
under seal; and (2) does not disclose the trade secret, except pursuant to court
order.

6.5Return or Destruction of Confidential Information.  Upon termination or
expiration of this Agreement, or upon written request by FivePrime, Consultant
shall promptly return to FivePrime or destroy all documents and other tangible
materials containing or representing Confidential Information and all copies
thereof.

B-3

--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.6Ownership; No License; Disclaimer of Warranty.  All Confidential Information
shall be solely and exclusively owned by FivePrime.  Consultant recognizes and
agrees that nothing contained in this Agreement shall be construed as granting
any property or other rights, by license or otherwise, to any Confidential
Information, or to any invention or any patent, copyright, trademark, or other
intellectual property right based on such Confidential Information.  FivePrime
disclaims all representations and warranties about the completeness or accuracy
of Confidential Information provided to Consultant, which is provided “as-is.”

7.

Inventions.

7.1Ownership.  FivePrime will own and, to the extent permissible under
applicable law, Consultant hereby assigns to FivePrime all right, title, and
interest in and to all inventions, discoveries, innovations, improvements, trade
secrets, works of authorship, products or processes, whether or not patentable,
that are discovered, conceived, made, developed, reduced to practice, learned or
fixed in a tangible medium of expression by Consultant in the performance of the
Services (collectively, “Innovations”), including all copyrights, trademark
rights, trade secret rights, inventions, patent rights and design rights,
whether registered or unregistered, and including any application for
registration for any of the foregoing, and any rights of similar nature or
effect existing anywhere in the world (collectively, “IP Rights”).  Consultant
shall provide FivePrime with prompt notice of all Innovations.  Consultant
agrees that all materials, reports, information, data, findings, results,
conclusions, items and recommendations that Consultant delivers to FivePrime in
the performance of Services (“Deliverables”) and Innovations will become the
property of FivePrime when discovered, conceived, made, developed, reduced to
practice, learned or fixed in a tangible medium of expression, and FivePrime
will own all right, title and interest in and to all such Deliverables and
Innovations, including all IP Rights, whether or not delivered to FivePrime.  If
any part of the Services, Deliverables, or rights assigned to FivePrime
hereunder cannot be reasonably and fully made, used, reproduced, distributed or
otherwise exploited without using or violating technology or intellectual
property rights owned by Consultant (or any person involved in performance of
the Services) and not assigned hereunder, Consultant hereby grants FivePrime and
its successors a perpetual, irrevocable, worldwide, royalty-free, non-exclusive,
sublicensable right and license to exploit and exercise all such technology and
intellectual property rights in support of FivePrime’s exercise or exploitation
of the Services, Deliverables, and any assigned rights (including any
modifications, improvements, and derivatives of any of them).  To the extent
permitted by applicable law, Consultant irrevocably waives all artist’s or moral
rights associated with Innovations and Deliverables. For clarity, the
Deliverables, Innovations, and IP Rights constitute Confidential Information of
FivePrime.

7.2Assistance.  Upon request by FivePrime, Consultant agrees to do all things
necessary, at FivePrime’s expense, to assist FivePrime in obtaining IP Rights in
Innovations and Deliverables or otherwise to evidence, perfect, and enforce
FivePrime’s rights hereunder, including executing such documents as may be
necessary to implement and carry out the provisions of this Section 7.  

8.

Term; Termination; Survival.

8.1The term of this Agreement shall commence on the later of (a) May 1, 2017 and
(b) the Waiver Effective Date and shall expire on October 30, 2017, unless
earlier terminated pursuant to this Section 8.  Consultant may terminate this
Agreement with five (5) days’ written notice to FivePrime.  FivePrime may
terminate this Agreement immediately upon written notice to Consultant for
Consultant’s Breach of this Agreement or of that certain Confidential
Resignation Agreement and General Release of Claims (the “Resignation
Agreement”) entered into between the Parties effective as of the Waiver
Effective Date. For purposes of this Agreement, Consultant will be deemed to be
in “Breach” of this Agreement if Consultant is in material breach of its
representations, warranties or obligations under this Agreement or the
Resignation Agreement, as applicable.

B-4

--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.2No expiration or termination of this Agreement will excuse the nonperformance
of either Parties’ obligations with respect to any unfinished Services (or
payment therefor).  All definitions, Sections 3 through 9, and any other
provisions of this Agreement that, by their nature or terms, should survive,
shall survive expiration of termination of this Agreement for any reason.

9.

Miscellaneous.

9.1Entire Agreement.  This Agreement contains the entire agreement between the
Parties with respect to the transactions contemplated hereby, and supersedes all
prior understandings or agreements prior to the Waiver Effective Date.  The
terms and conditions of this Agreement will exclusively govern the performance
of any Services, and shall supersede all pre-printed terms and conditions
contained in any invoice, purchase order, order acknowledgment form, or other
business form submitted by Consultant to FivePrime.

9.2Modifications; Waiver.  Any waiver, modification or amendment of any
provision of this Agreement shall be effective only if in writing and signed by
FivePrime and Consultant.  No express or implied waiver by a Party of any
default will be a waiver of a future or subsequent default.  The failure or
delay of any Party in exercising any rights under this Agreement will not
constitute a waiver of any such right, and any single or partial exercise of any
particular right by any Party will not exhaust the same or constitute a waiver
of any other right provided in this Agreement.

9.3Severability.  If a judicial body of competent jurisdiction holds any
provisions of this Agreement invalid or unenforceable, the remaining portions of
this Agreement shall remain in full force and effect, and such judicial body
shall be empowered to substitute, to the extent enforceable, provisions similar
to said provision, or other provisions, so as to provide to the Parties the
benefits intended by said provision, to the fullest extent permitted by
applicable law.

9.4Assignment.  Consultant may not assign this Agreement or any rights hereunder
or delegate or assign any of Consultant’s obligations hereunder. FivePrime may
assign or delegate all or any portion of its rights, obligations and licenses
herein or any interest therein to any Affiliate or to any entity with which
FivePrime may merge or consolidate, or any entity which may purchase FivePrime
or a material part of its business or assets.  The term “Affiliate” means any
entity that controls, is controlled by, or is under common control with,
FivePrime, where “control” refers to ownership of at least 50% of the voting
interests of the entity controlled.

9.5Governing Law.  This Agreement and all claims relating to or arising out of
this Agreement or the breach thereof shall be governed by and construed in
accordance with the laws of the state of California without reference to its
conflict of laws principles.

9.6

Injunctive Relief.  Consultant agrees that any actual or threatened breach of
the confidentiality provisions of this Agreement may cause irreparable harm to
FivePrime with respect to which monetary damages may not reasonably or
adequately compensate FivePrime.  Consultant consents to FivePrime’s right to
seek injunctive relief in any court of competent jurisdiction in connection with
any such breach or threatened breach without need to post a bond.  The remedies
provided in this section are not exclusive and FivePrime may pursue all other
remedies, both legal and equitable, alternatively or cumulatively.

9.7

Notices.  All notices required or permitted hereunder shall be in writing and
sufficient if delivered personally or sent by facsimile (with machine
acknowledgement of a complete transmission), a nationally recognized courier
service or registered or certified mail (postage prepaid and return receipt
requested), addressed as follows:



B-5

--------------------------------------------------------------------------------

CONFIDENTIAL

 

If to FivePrime:

Five Prime Therapeutics, Inc.

Two Corporate Drive

South San Francisco, CA  94080

Attn:  Legal Department

Facsimile: (415) 520-9567

 

With a copy to:

Legal@fiveprime.com

If to Consultant:

Robert Sikorski, M.D., Ph.D.

_____________

_____________

Email: _____________

 


or to such other address or facsimile number as the Party to whom notice is to
be given may have furnished to the other Party in writing in accordance
herewith.  Any such notice shall be deemed to have been given: (a) when
delivered if personally delivered or sent by facsimile on a business day (or if
delivered or sent on a non-business day, then on the next business day); (b) on
the business day of scheduled delivery if sent by nationally-recognized
overnight courier; or (c) on the fifth business day following the date of
mailing, if sent by mail.

9.8Construction; Interpretation.  The titles of the Sections of this Agreement
are for convenience only and are not to be considered in construing this
Agreement.  In this Agreement, unless otherwise specified: (a) “includes” and
“including” shall mean respectively includes and including without limitation;
(b) the word “or” shall not be deemed to be used in the exclusive sense and
shall instead be used in the inclusive sense to mean “and/or”; (c) words
denoting the singular shall include the plural and vice versa and words denoting
any gender shall include all genders; (d) words such as “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole and not merely to the particular
provision in which such words appear; and (d) except as otherwise indicated, all
references in this Agreement to “Sections” and “Exhibits” are intended to refer
to Sections of this Agreement and Exhibits to this Agreement.

9.9Counterparts.  This Agreement may be executed in counterparts and in any
format, including facsimile versions or electronically delivered versions
thereof, each of which shall be deemed to be an original and shall fully bind
each Party who has executed it, but all such counterparts together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Waiver
Effective Date.

Five Prime Therapeutics, Inc.

 

 

By:

Lewis T. Williams

President and Chief Executive Officer

 

 

 

 

Robert Sikorski, M.D., Ph.D.

 

B-6

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit C

Confidential Information and Innovation Assignment Agreement

(for Employees)

 

This Confidential Information and Innovation Assignment Agreement (for
Employees) (this "Agreement") is entered into between Five Prime Therapeutics,
Inc., a Delaware corporation (together with any parent, subsidiary, affiliate or
successor, "FivePrime"), and the undersigned person.

 

FivePrime has made an employment offer to you. As an employee of FivePrime,
FivePrime would entrust you with Confidential Information (as defined below) and
you may develop Innovations (as defined below). As a material condition to your
employment with FivePrime, FivePrime requires, among other things, that you
agree to the terms and conditions of this Agreement.  In consideration of my
employment by FivePrime and the compensation FivePrime would pay me with respect
to my employment, I agree as follows:

 

1.Confidential Information. For purposes of this Agreement ,"Confidential
Information" means any and all data and information related to any aspect of the
business of FivePrime, including data and information disclosed to FivePrime by
third parties, that is either information not known by actual or potential
competitors of FivePrime or is confidential information of FivePrime (or
confidential information of third parties that have disclosed such information
to FivePrime) that is disclosed or known to you in connection with your
employment with FivePrime, including ideas, genes, sequences, targets, cell
lines, vectors, antibodies, antigens, ligands, receptors, assays, biological
materials, techniques, models, inventions, trade secrets, know-how, patent
applications, processes, designs, specifications , apparatuses , equipment,
algorithms, software code, databases and their contents, formulae, products or
services, research, pre-clinical and development work , data and plans,
financial information, procurement requirements, purchasing, manufacturing,
business information, investors , employees, compensation policies, practices
and related information, business and contractual relationships, term sheets,
the existence and status of negotiations, agreements, business forecasts, and
marketing plans and information. Confidential Information shall not include any
information that you can demonstrate, by competent evidence, (a) was rightfully
in your possession prior to the time FivePrime disclosed such information to you
in connection with your employment;(b) was lawfully obtained by you from a third
party under no obligation of confidentiality to FivePrime; or (c) becomes public
knowledge through no fault or omission of you or any third party.

 

2.Nondisclosure; Use. During and after the termination of my employment with
FivePrime, I will hold all Confidential Information in strict confidence and
will not disclose, use, copy, publish, lecture upon or summarize any
Confidential Information, except as necessary to carry out my assigned
responsibilities as a FivePrime employee and

C-1

--------------------------------------------------------------------------------

CONFIDENTIAL

 

in compliance with any policies or procedures FivePrime may adopt from time to
time, including with respect to publications and other public disclosures, and
in compliance with any obligations FivePrime may have to third parties.  I
acknowledge that the unauthorized taking or use of FivePrime's trade secrets
could result in my personal liability under California Civil Code Section 3426
et seq. and is a crime under California Penal Code Section 499c.

 

3.FivePrime Property. All papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment, antibodies, antigens, cells,
compounds, biological materials and other materials, including copies and in
whatever form, relating to the business of FivePrime that I possess, create,
access or use as a result of my employment with FivePrime, whether or not
confidential, are the sole and exclusive property of FivePrime. Upon termination
of my employment for any reason, or otherwise upon FivePrime's request at any
other time, I will promptly deliver to FivePrime all such property and
materials, and will not keep in my possession, recreate, duplicate or deliver to
anyone else any such property or materials.

 

4.Ownership of Innovations. All Innovations shall be the property of FivePrime
and, to the fullest extent permitted by law, shall be "works made for hire." I
hereby assign and agree to assign to FivePrime or its designee, without further
consideration, the entire right, title and interest in and to all Innovations,
including all rights to obtain, register, perfect, and enforce patents,
copyrights, and other intellectual property rights or protections for
Innovations. I will disclose promptly and in writing to the individual
designated by FivePrime or to my immediate supervisor all Innovations that I
have made or reduced to practice. For purposes of this Agreement, the term
"Innovation" means any invention, discovery, improvement, trade secret or
original work of authorship, whether or not patentable, that I discover,
conceive, make, develop, reduce to practice or learn, alone or with others, in
the course of my employment with FivePrime or from my use of Confidential
Information.  The term Innovation does not include any Excluded Inventions (as
defined below).  I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that is required by
FivePrime) of all Innovations made by me during the period of my employment by
FivePrime, which records shall be available to, and remain the sole property of,
FivePrime at all times.

 

5.Excluded Innovations and Inventions.

 

5.1I have disclosed on Exhibit A a complete list of all inventions, discoveries,
improvements, trade secrets or original works of authorship, whether or not
patentable, that I have, or I have caused to be, either alone or jointly with
others, conceived, developed, or reduced to practice prior to my employment by
FivePrime, in which I have an ownership interest or which I have a license to
use, and that I wish to exclude from the scope of this Agreement (each, a
"Pre-Existing Innovation"). If such a Pre-Existing Innovation involves the trade
secrets or confidential information of any former employer or other person, I
have discussed with FivePrime how such Pre-Existing Innovation should be
described without violating my obligations to such

C-2

--------------------------------------------------------------------------------

CONFIDENTIAL

 

former employer or other person. If no Pre-Existing Innovations are listed in
Exhibit A, I represent and warrant to FivePrime that no Pre-Existing Innovations
exist.

 

5.2I understand that this Agreement requires disclosure, but not assignment, of
any invention that qualifies fully for protection under Section 2870 of the
California Labor Code (together with the Pre-Existing Innovations, the "Excluded
Inventions"), a copy of which is attached hereto as Exhibit B, which pertains to
rights I may have in connection with inventions that I develop entirely on my
own time for which no equipment, supplies, facilities or trade secret
information of FivePrime are used and (a) that do not relate to the business of
FivePrime or to FivePrime's actual or demonstrably anticipated research or
development, or (b) that do not result from any work performed by me for
FivePrime.

 

5.3I agree that I will not incorporate, or permit to be incorporated, any
Excluded Inventions in any Innovation. If , in the course of my employment with
FivePrime, I incorporate any Excluded Invention into an Innovation or a
FivePrime process, machine or other work , I hereby grant FivePrime a
non-exclusive, perpetual, fully paid and royalty-free, irrevocable and worldwide
license, with rights to sublicense through multiple levels of sublicensees, to
reproduce, make derivative works of, distribute, publicly perform, and publicly
display in any form or medium, whether now known or later developed, make, have
made, use, sell, import, offer for sale, and exercise any and all present or
future rights in such Excluded Invention.

 

6.Assistance; Power of Attorney.  During my employment and thereafter, I will
assist FivePrime to obtain and enforce United States and foreign patents,
copyrights and other forms of intellectual property rights or protections
relating to Innovations. In the event FivePrime is unable to secure my signature
on any document needed in connection with such purposes, I hereby irrevocably
designate and appoint FivePrime and its duly authorized officers and agents as
my agent and attorney-in-fact, which appointment is coupled with an interest, to
act on my behalf to execute and file any such documents and to do all other
lawfully permitted acts to further such purposes with the same legal force and
effect as if executed by me.

 

7.Non-competition.  During my employment with FivePrime, I will perform for
FivePrime such duties as FivePrime may designate from time to time, devote my
full time and best efforts to the business of FivePrime and not engage in any
other employment, occupation, consulting or other activity that is competitive
with or would conflict with the essential interests of FivePrime.

 

8.Non-solicitation.  During my employment with FivePrime, and for twelve (12)
months after the termination of my employment, regardless of the reason for
termination, I will not, directly or indirectly, whether through a third party
or otherwise, solicit, recruit, encourage or induce any employee or director of
or consultant or contractor to FivePrime to terminate his, her or its
relationship with FivePrime in order to accept or enter into any employment or
independent contractor or other business relationship with an employer, entity
or person other than FivePrime.

C-3

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

9.Contracts with and Obligations to Third Parties. I represent and warrant that
I am not bound by the terms of any agreement with any previous employer or other
party that conflicts with this Agreement or requires or would require me to
assign inventions that are now in existence or may be conceived or reduced to
practice by me in the future.  I represent and warrant that I have not entered
into, and covenant that I will not enter into during the term of my employment
with FivePrime, any agreement, employment, consultancy or undertaking that would
restrict or impair or otherwise conflict with my performance of this Agreement
or my employment with FivePrime. I will not, during my employment with FivePrime
or otherwise, use or disclose to FivePrime any confidential, trade secret, or
other proprietary information or material of any previous employer or other
person, and I will not bring onto FivePrime's premises any such information or
material of any previous employer or other person.

 

10.No Debarment.  I understand that FivePrime is engaged in the biotechnology
business, which is regulated by the United States Food and Drug Administration
("FDA"}, among other governmental agencies.  I represent and warrant to
FivePrime that I am not, and have never been, debarred by the FDA or any other
governmental agency, including of jurisdictions outside the United States,
associated with the regulation of pharmaceuticals or biologics, including with
respect to clinical and non-clinical research, development, manufacturing,
marketing and sales. If at any time during my employment with FivePrime I become
the subject of any proceeding for disqualification, debarment, delisting or
exclusion, I will immediately inform FivePrime of such proceeding.

 

11.No Employment Agreement.  I agree that my employment by FivePrime is not for
a definite period of time. Rather, my employment relationship with FivePrime is
one of employment at will and my continued employment is not obligatory by
either myself or FivePrime. I acknowledge that nothing in this Agreement would
in any way alter the at-will nature of my employment with FivePrime.

 

12.Reaffirmation.  I will upon the termination of my employment with FivePrime
reaffirm all of my obligations set forth in this Agreement and certify to
FivePrime that I have performed all of my obligations in this Agreement that by
their terms are to be performed on or before the termination of my employment
with FivePrime.

 

13.Notification to Other Persons.  I hereby grant consent to FivePrime notifying
any of my subsequent employers or entities or persons that may engage me as an
employee, consultant, independent contractor, temporary worker, partner,
director, officer or agent about my rights and obligations under this Agreement.

 

14.General Provisions.

 

14.1Severability. The provisions of this Agreement are severable. If any term of
this Agreement is held invalid or unenforceable, it shall be adjusted rather
than

C-4

--------------------------------------------------------------------------------

CONFIDENTIAL

 

voided, if possible, in order to achieve the intent of the parties to the extent
possible. In any event, all other provisions of this Agreement, shall be deemed
valid, and enforceable to the fullest extent possible.

 

14.2Injunctive Relief. I agree that, because my services to FivePrime are
personal and because I will have access to Confidential Information, damages may
not adequately remedy any breach of my obligations under this Agreement and that
FivePrime may (without limitation of any other rights or remedies otherwise
available to FivePrime and without the necessity of posting a bond) obtain an
injunction or other equitable relief from any court of competent jurisdiction
prohibiting the continuance or recurrence of any such breach.

 

14.3Governing Law; Consent to Jurisdiction. This Agreement and all claims
relating to or arising out of this Agreement or the breach thereof shall be
governed by and construed in accordance with the laws of the state of California
without reference to its conflict of laws principles. I hereby submit to the
jurisdiction of the state courts and Federal courts located in San Francisco
County, California, for purposes of any action arising from or related to this
Agreement and agree that such courts shall be deemed to be a convenient
forum.  I agree that service upon me in any such action or proceeding may be
made by first class mail, certified or registered, to my address as last
appearing on the records of FivePrime.

 

14.4Survival; Binding Effect. This Agreement shall survive the termination of my
employment and the assignment of this Agreement by FivePrime to any
successor-in-interest or other assignee. This Agreement shall bind and inure to
the benefit of (a) FivePrime's successors and assigns and (b) your heirs,
executors, administrators and other legal representatives.

 

14.5Waiver.  Any waiver or failure to enforce any provision of this Agreement on
one occasion will not constitute a waiver of any other provision or of such
provision on any other occasion.

 

14.6No Assignment.  You may not assign or transfer this Agreement or any right
or obligation hereunder.

 

14.7Headings. The Section headings in this Agreement are for reference purposes
only and shall not affect in any way the meaning, construction or interpretation
of this Agreement.

 

14.8Entire Agreement; Modifications.  This Agreement contains the entire
agreement between FivePrime and me concerning the subject matter hereof and
supersedes any and all prior and contemporaneous negotiations, correspondence,
understandings, and agreements, whether oral or written, respecting that subject
matter. All modifications to this Agreement must be in writing and signed by the
party against whom enforcement of such modification is sought.

C-5

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

I ACKNOWLEDGE THAT I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON
OF THE DRAFTING OR PREPARATION HEREOF.

 

I acknowledge that I have read and understand this Agreement and have executed
this Confidential Information and Innovation Assignment Agreement (for
Employees) as of August 24, 2014.

 

 

 

/s/ Robert Sikorski

 

Address:18316 Tapwood Road

Signature

 

Boyds, MD 20841

 

 

E-mail:  email@robertsikorski.com

 

 

 

Robert Sikorski

 

 

Print Name

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

Five Prime Therapeutics, Inc.

 

By:

/s/ Lauretta Cesario

Name:

Lauretta Cesario

Title:

Vice President, Human Resources

 

 

 

C-6

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit A

 

Pre-Existing Innovations

 

Please identify below all Pre-Existing Innovations, in which you have an
ownership interest or which you have a license to use, and that you wish to
exclude from the scope of this

Agreement.  If any such Pre-Existing Innovation involves the trade secrets or
confidential information of any former employer or other person, discuss with
FivePrime how such Pre­ Existing Innovation should be described in order to
avoid violating any obligations you have to any such former employer or other
person.  If you do not list any Pre-Existing Innovations below, you are
representing and warranting to FivePrime that no Pre-Existing Innovations exist.

 

 

Identifying Number

Or Brief Description

Personal

 

 

Software 1

3/2010

Custom designed software to analyze clinical

 

 

trial data

Software 2

6/2011

Custom designed software to:

-review journal articles

-review clinical trials

 

 

-review press releases

Software 3

4/2005

Custom designed software to manage projects and timelines

Software 4

7/2007

Custom designed software to manage email

 

 

Medimmune

Additional disclosures to be discussed with FivePrime, as described above.

 

C-7

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Exhibit B

 

California Labor Code

 

§ 2870 Application of provision providing that employee shall assign or offer to
assign rights in invention to employer.

 

 

(a)

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

 

 

(1)

Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer.

 

 

 

(2)

Result from any work performed by the employee for the employer.

 

 

(b)

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

C-8

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit D

Reference Statements

 

 

•

Bob was initially hired as Vice President, Global Clinical Development, on
September 17, 2014.

 

•

Bob was promoted to the position of Senior Vice President, Global Clinical
Development, on January 21, 2016.

 

•

Bob was promoted to the position of Senior Vice President and Chief Medical
Officer on June 15, 2016.

 

•

Between January 21 and June 15, 2016, Bob was FivePrime’s Acting Chief Medical
Officer.

 

•

Bob resigned as a full time FivePrime employee on April 30, 2017 to pursue other
opportunities.

 

•

Bob and FivePrime have agreed that he will continue to support the company as a
Senior Vice President reporting to the CEO during his transition.

 

•

Bob has deep medical and scientific knowledge and experience, particularly in
the field of immuno-oncology, which were important to FivePrime and provided us
insight in this dynamic field.  

 

•

Bob’s knack for finding out-of-the-box approaches to problems aligned well with
FivePrime’s focus on innovation.

 

•

FivePrime’s clinical development programs progressed significantly during Bob’s
tenure at Five Prime.

 

o

FivePrime advanced the clinical development of cabiralizumab in immuno-oncology
by initiating a large Phase 1a/1b clinical trial in combination with nivolumab
and in PVNS in a Phase 1/2 clinical trial, which FivePrime plans to advance into
registration-enabling trials in 2018; and

 

o

FivePrime advanced the clinical development of FPA144 in both gastric and
bladder cancer and, based on this work, plans to advance FPA144 into
registration-enabling trials in 2018.

 

•

Bob also exhibited leadership in the company’s advancement of three
immuno-oncology development candidates through pre-clinical development and into
IND-enabling studies.

 

D-1